Citation Nr: 1528537	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to contaminated water while stationed at Camp Lejeune.

2.  Entitlement to service connection for hypertension to include as due to contaminated water while stationed at Camp Lejeune.

3.  Entitlement to service connection for coronary artery disease due to contaminated water while stationed at Camp Lejeune.

4.  Entitlement to service connection for stomach problems due to contaminated water while stationed at Camp Lejeune.

5.  Entitlement to service connection for a skin disorder due to contaminated water while stationed at Camp Lejeune.

6.  Entitlement to service connection for a lung disorder, to include as due to contaminated water while stationed at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to service connection for a lung disorder, to include as due to contaminated water while stationed at Camp Lejeune is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran's prostate cancer is related to his active duty service to include as due to contaminated water while stationed at Camp Lejeune.
2.  The more probative evidence fails to demonstrate that the Veteran's hypertension is related to his active duty service to include as due to contaminated water while stationed at Camp Lejeune.

3.  The more probative evidence fails to demonstrate that the Veteran's coronary artery disease is related to his active duty service to include as due to contaminated water while stationed at Camp Lejeune.

4.  The more probative evidence fails to demonstrate that the Veteran's stomach problems are related to his active duty service to include as due to contaminated water while stationed at Camp Lejeune.

5.  The more probative evidence fails to demonstrate that the Veteran's skin disorder is related to his active duty service to include as due to contaminated water while stationed at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for the establishment of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

4.  The criteria for the establishment of service connection for stomach problems are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for the establishment of service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a September 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for prostate cancer, hypertension, coronary artery disease, stomach problems, and a skin disorder, to include as due to contaminated water while stationed at Camp Lejeune.  The record indicates that the Veteran was stationed at Camp Lejeune beginning in January 1964 and as will be further explained below, was therefore there during the period of exposure.  There is no competent, probative evidence linking his claimed disorders to military service to include any exposure to contaminated water at Camp Lejeune and the claims will therefore be denied.  38 C.F.R. § 3.102.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In April 2010, VA's Director of Compensation and Pension Service issued Training Letter 10-03 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  The National Academy of Sciences' National Research Council (NRC) published Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  The NRC analysis used categories of potential disease "health outcomes."  The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited/suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  Fourteen diseases were placed into the category of limited/suggestive evidence of an association, namely, esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodysplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, and neurobehavioral effects.

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry (ATSDR), in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  The ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

The Board notes initially that the Veteran has current diagnoses of prostate cancer, hypertension, coronary artery disease, gastroesophageal reflux disorder, and eczematous pustulosis.  As such the Veteran has current disorders as required by 38 C.F.R. § 3.303.  The Board further notes that the Veteran was stationed at Camp Lejeune beginning in 1964 and as such was exposed to the contaminated water.  There is no evidence of in-service incurrence, nor does the Veteran contend that his disabilities are directly related to service.  The Veteran claims that his disabilities are the result of his exposure to contaminated water.  

Therefore the only question that remains is one of nexus which in this case is a question of science or more specifically, the causation relationship between exposure to contaminated water and a given disease.  

The Veteran was afforded a VA examination in February 2011 in which the examiner opined that the Veteran's prostate cancer, hypertension, coronary artery disease, stomach problems, and skin disorder were less likely as not caused by or the result of the Veteran's exposure to contaminated water at Camp Lejeune.  The examiner explained that fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure at Camp Lejeune.  The Veteran's claimed disease processes were not found in the limited suggested evidence.  Given that the disease processes were not in the limited suggestive evidence, the examiner determined that he was unable to further opine on the relationship to contamination at Camp Lejeune without resort to speculation for it would be based on even more limited/suggestive speculation.  The examiner then noted it was unfortunate that there were, as yet, still many unanswered questions regarding potential exposure to contaminants at Camp Lejeune.  C.f. Jones v. Shinseki, 23 Vet.App. 382, 390-91 (2011) (holding that "an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation").  

An additional opinion was sought and provided in May 2011.  The examiner still noted that the Veteran's prostate cancer, hypertension, coronary artery disease, stomach problems, and skin disorder were less likely as not caused by or the result of the Veteran's exposure to contaminated water at Camp Lejeune.  The examiner further explained that after reviewing the Veteran's claims file, service treatment records, medical records, and physical examination findings, the Veteran's claimed disease processes were not found among the fourteen disease conditions that were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure at Camp Lejeune.  

Although there is some indication that the contaminants in the water were found to be carcinogenic, and the Veteran does have prostate cancer, there is no indication that prostate cancer specifically was found to have limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure at Camp Lejeune.  In consideration of all of the above, the Board finds that there is no nexus between the Veteran's prostate cancer, hypertension, coronary artery disease, stomach problems, and skin disorder and his exposure to contaminated water at Camp Lejeune.  Although the Board notes the Veteran's contentions, the question of whether his exposure to contaminated water caused his various disorders is a complex question of science and medicine and he is therefore not competent to provide a nexus opinion in this regard.  See Jandreau.

The Board is grateful for the Veteran's honorable service and concedes he was exposed to the contaminated water at Camp Lejeune.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).   

Accordingly, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostate cancer is denied. 

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for stomach problems is denied.

Service connection for a skin disorder is denied.


REMAND

The Board notes that the issue of a lung disorder was not addressed in the February 2011 VA examination or the May 2011 addendum opinion.  The Veteran contends that his lung disorder which the record indicates is manifested by scarring and is likely the result of chronic obstructive pulmonary disorder (COPD), was caused by his exposure to contaminated water at Camp Lejeune.  An examination is required to determine if the Veteran's lung disorder was caused by his exposure to contaminated water at Camp Lejeune.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine whether the Veteran has a lung disorder which is the result of his being exposed to contaminated water while stationed at Camp Lejeune.
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune during that period

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any lung disorder found from considering the claims file and from examining the Veteran.

(e).  For any lung disability diagnosed, the examiner must specifically opine whether that disability  is related to any incident of service, to include any exposure to contaminated water at Camp Lejeune.

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


